Filed 7/3/13 P. v. Webb CA2/6

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


THE PEOPLE,                                                               2d Crim. No. B244619
                                                                       (Super. Ct. No. 2011002379)
     Plaintiff and Respondent,                                              (Ventura County)

v.

DONALD ANGE WEBB,

     Defendant and Appellant.



                   On April 3, 2012, Donald Ange Webb pled guilty to one count of
first degree residential burglary. (Pen. Code, § 459.)1
                   On June 25, 2012, the trial court granted Webb's motion pursuant
to People v. Marsden (1970) 2 Cal.3d 118, for the purpose of appointing new
counsel to review the validity of his plea.
                   Webb, through his new counsel, filed a written motion to withdraw
his plea. Webb's motion alleged: He pled guilty to receiving stolen property in

                   1
                       All statutory references are to the Penal Code unless otherwise
stated.
Fresno County. While in custody on that charge, he learned that Ventura County
was investigating him for a burglary. A detective obtained a DNA sample from
Webb pursuant to a warrant. The property he acquired during the burglary was
the same property he pled guilty for receiving. Webb sent a written notice
pursuant to section 1381 to the Ventura County District Attorney's office
requesting that the matter be brought to trial. Because there was no pending case
in Ventura County at the time, the district attorney did not respond. The instant
case was filed in Ventura County while Webb was out on parole. Webb claimed
his section 1381 rights were frustrated, and that the case should have been
dismissed under Kellett v. Superior Court (1966) 63 Cal.2d 822, 828.
              Webb attached a letter to the motion alleging he received
ineffective assistance of counsel in that he was not advised his plea of guilty to
violating section 459 would constitute a strike and that his counsel failed to
challenge the DNA warrant.
              The trial court denied Webb's motion to withdraw his plea. The
court sentenced Webb to the low term of two years. With the application of
presentence credit the sentence was deemed served.
              Webb obtained a certificate of probable cause and appeals the
denial of his motion.
              We appointed counsel to represent Webb in this appeal. After
counsel's examination of the record, she filed an opening brief raising no issues.
(People v. Wende (1979) 25 Cal.3d 436, 442.)
              Webb filed a letter in propria persona requesting that we review the
transcript of the Marsden motion.
              We have reviewed the entire record and are satisfied Webb's
attorney has fully complied with her responsibilities and that no arguable issues
exist.


                                         2
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                             GILBERT, P. J.


We concur:



             YEGAN, J.



             PERREN, J.




                                         3
                           Nancy L. Ayers, Judge

                      Superior Court County of Ventura

                    ______________________________


            Arielle Bases, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.